Citation Nr: 1122938	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for liver problems, claimed as due to herbicide exposure.

3.  Entitlement to service connection for throat nodules, claimed as due to herbicide exposure.

4.  Entitlement to service connection for forehead scar, claimed as residuals of head wound.

5.  Entitlement to service connection for residuals of jungle rot, left heel.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for residuals of left leg wound.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Phoenix, Arizona Regional Office (RO).  Jurisdiction of the claims file subsequently transferred to the Denver, Colorado RO.

In March 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Denver, Colorado.  A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.



REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

As an initial matter, the Board also observes that, under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records, held by any Federal department or agency, that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran informed a September 2009 VA examiner that he "gets Social Security."  It is not clear if the Veteran was referring to age/retirement benefits from the Social Security Administration (SSA) or SSA disability benefits pertinent to the claims on appeal.  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  As such, the RO/AMC must seek clarification from the Veteran and obtain SSA records if they are relevant to the claims on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to gather all pertinent records of VA treatment and all identified private treatment records.  The Veteran provided VA with a billing statement from Arizona Otolaryngology Associates P.C., indicating that he had received care from a Dr. Gordon Chait for hearing loss and tinnitus.  As no other records from this facility are associated with the claims file, the RO/AMC must attempt to obtain relevant treatment notes while this case is in remand status. 

In further regard to the Veteran's claims of entitlement to service connection for hearing loss and tinnitus, he has been afforded an examination.  However, the April 2007 examination report reflects medical opinions that are conclusory and contradictory.  Specifically, the 2007 examiner diagnosed the Veteran with "severe tinnitus since the service," but stated that, because there was no documentation of tinnitus in the service treatment records, it was not likely that tinnitus had its origins in service.  The examiner also opined that it was not likely hearing loss had its origins in service because service treatment records revealed hearing within normal limits at time of discharge.  However, lay evidence may not be considered incredible solely on the basis of a lack of contemporaneous medical evidence (Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)) and the Veteran's lay testimony as to noise exposure is, due to his combat experience and the conditions of his service, accepted as conclusive evidence of the exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  When the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  As the results of the 2007 examination do not include reasoned medical opinions, the report must be returned to the examiner for clarification.

At the time of the March 2011 hearing, the Veteran submitted additional medical evidence with a waiver allowing Board review.  This evidence reflects diagnoses of migraine headaches and of tinea pedis of the left foot.  Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim.  As the Veteran's service treatment records reflect a head injury and, in regard to tinea pedis, his lay testimony as to the in-service occurrence is adequate (due to his combat experience and consistency with his terms of service), an examination is warranted for these matters.

The Board further observes that, as the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Under the law, such exposure entitles the Veteran to service connection for diseases listed in 38 C.F.R. § 3.309(e).  The Veteran has not presented evidence of diagnoses of any such diseases, but he has claimed entitlement to service connection for throat nodules and liver problems due to herbicide exposure.  The United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  As such, should the Veteran present evidence of current diagnoses while this case is in remand status, the RO/AMC must consider whether an examination is warranted for his Agent Orange related claims.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Arizona Otolaryngology Associates, P.C. and Dr. Gordon Chait.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and the SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

3. Schedule the Veteran for VA examinations at an appropriate location to determine whether he has a current headache disability and/or left foot skin disability related to his active duty service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

b. The examination reports must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must determine whether or not he experiences any current headache or left foot disabilities.  If so, the examiners must provide diagnoses thereof and an opinion as to whether any such disability is likely the direct result of service.

c. The examiners must independently review the record for pertinent evidence, but attention is called to the following:

i. In regard to the headache disability:

1. A June 1964 service treatment record reflecting that he hit his head and experienced a scalp laceration;

2. An August 1983 private treatment note reflecting complaints of recurring headaches;

3. A September 2009 VA record stating that he does not experience "true" migraines; and

4. September and October 2009 VA treatment notes reflecting history of, and treatment for, migraine headaches.

ii. In regard to the left foot skin disability:

1. A June 1990 private treatment record showing blisters and a circular eroded area on the left foot; and

2. A June 2010 private treatment record showing a diagnosis of tinea pedis and stating that condition was experienced "for many years."

d. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If either examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


